Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 09/13/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument in pages 5-10, the applicant asserts that “Applicant respectfully submits that it can be seen that Park differs from the features recited in claim 1 and does not disclose “transmit configuration information to a user equipment (UE), the configuration information comprising grouping information on physical resources corresponding to a control channel or a demodulation reference signal of a control channel’ as required by claim 1.” Examiner respectively disagrees. 
The applicant further asserts in pages 5-8 that “type A and type B in Park are not same as “grouping information on physical resources corresponding to a control channel or a demodulation reference signal of a control channel’ as recited in claim 1.” Examiner respectively disagrees. 

“During examination, the claims must be interpreted as broadly as their terms reasonably allow." MPEP § 2111.01 (I) (citing to In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004)).

Therefore, “grouping information on physical resources corresponding to control channel or a demodulation reference signal of a control channel” would be given the broadest reasonable interpretation. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., to group the recited resources for BW-CCH or divides the resources for the control channel) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Given the broadest reasonable interpretation of “grouping information on physical resources corresponding to control channel or a demodulation reference signal of a control channel”, Park would disclose the limitation since:
As indicated by par. 193, 196, 208 of PARK, the BS configured the beam sweeping SF resource are all symbols in the consecutive SFs (or slots) or the number of SFs (or slots) constituting one continuous period of the BW-CCH, a transmission cycle, and an offset according to a predetermined rule, which would indicating the group of physical resources for beam monitoring as further indicated by par. 216 that it would 
And as type B, the BS can configured a specific locations in an SF of the specific SF set for beam monitoring as indicated by par. 194, 205. The BS informs or transmits to the UE the SFs including BW-CCH regions within a cycle of the system information through the system information as disclosed by par. 217, 219 of PARK, which would indicating the transmitting of configuration information to the UE and the configuration information indicating the SFs used for the BW-CCH or “group information” for beam group, which would indicating the grouping information on physical resources corresponding to a control channel. 
As further indicating by fig. 10, 12 and par. 198 of PARK, “When the BW-CCH region and a BRS are transmitted in the same symbol…some or all of the antenna port resources for the BRS may be used for a demodulation-reference signal (DM-RS) for the BW-CCH region,” which would indicating the physical resource of control channel also indicating the demodulation reference signal. Therefore the configuration information indicating the SFs (slots) of type A or type B would indicating the grouping of physical resources of the demodulation reference signal of a control channel. 
Therefore, PARK teaches “transmit configuration information to a user equipment (UE), the configuration information comprising grouping information on physical resources corresponding to a control channel or a demodulation reference signal of a control channel.”
The applicant further asserts in pages 8-10 that “Park does not disclose or suggest “receive beam recovery request information transmitted by the UE when the UE 

“During examination, the claims must be interpreted as broadly as their terms reasonably allow." MPEP § 2111.01 (I) (citing to In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004)).
"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." MPEP 2111.01 (11) citing to Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004).
Given the broadest reasonable interpretation of “beam recovery request information”, which is information to provide beam recovery request. Since as indicated in by par. 268, 378, 379, 384, 385 of PARK teaches when the best beam is changed, the UE send BSI-SR to the BS and based on the BSI-SR, the BS to send reconfigured serving beam to the UE or beam recovery, the BSI-SR would consider as information to initiation beam recovery or beam recovery request information. Therefore, PARK teaches “beam recovery request information”. 
As further indicated by PARK in par. 313, 355, 373, 380, the UE monitoring the serving beam (SS or BRS) from the same symbol as the BW-CCH, the same symbol is in the group of physical resources as indicated by configuration information sent by the BS as indicated by par. 193, 196, 208 of PARK and the BRS resources are using for the demodulation reference signal as in fig. 10, 12, par. 196, 198, 205, 219, 220 of PARK.  when the UE monitored that transmission fade away occurs in a group of physical resources corresponding to the control channel or the demodulation reference signal.”
As in YU in pages 10, 12, 13 discloses the beam or transmission failure occurred then the UE sends the beam recovery request to the network (NW) or base station for switching new beam. Therefore, one of ordinary skill in the art would implement the teaching of YU in the system of PARK to determine the beam failure as in YU instead of the fade away condition in PARK to provide “receive beam recovery request information transmitted by the UE when the UE monitored that transmission failure occurs in a physical resource corresponding to any group of the control channel.” Therefore, PARK in view of YU would teach “transmit configuration information to a user equipment (UE), the configuration information comprising grouping information on physical resources corresponding to a control channel, and receive beam recovery request information transmitted by the UE when the UE monitored that transmission failure occurs in a physical resource corresponding to any group of the control channel” as required by claim 1.
In response to the applicant’s argument in pages 10-17 pertaining to claims 6, 11, the argument is similar to claim 1 and addressed from above that the combination of PARK and YU would teach the claims. 

The rejection is maintained. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US 20200336193 as supported by provisional application 62454967 filed on 02/06/2017) in view of YU et al. (US 20180227899 with provisional 62455522 filed on 02/06/2017 herein as YU).

Regarding claim 1, PARK et al. (US 20200336193) teaches an information configuration apparatus, comprising: 
A memory that stores a plurality of instructions (fig. 23, base station); and
(fig. 23, base station) and is configured to execute the instructions to: 
transmit configuration information to a user equipment (UE), the configuration information comprising grouping information on physical resources corresponding to control channel (fig. 10, 12, par. 193, 194, 196, 205, 219, 220, BS configure information on a beam sweeping DL control (BW-CCH) for a UE through the system information) or a demodulation reference signal of a control channel (fig. 10, 12, par. 196, 198, 205, 219, 220, some or all of the antenna port resources for the BRS may be used for a demodulation-reference signal (DM-RS) for the BW-CCH region), and 
receive beam recovery request information transmitted by the UE (par. 268, 378, 379, 380, 384, 385, UE transmitting the BSI-SR for BSI reporting and for beam recovery) when the UE monitored that transmission fade away occurs in a group of physical resources corresponding to the control channel (par. 313, 355, 373, 380, the UE may change its serving beam to the best beam that the UE reports when its serving beam fades away using the SS or BRS in the corresponding BW-CCH as in par. 420, 509; par. 179, 199, 339, change in beam also change in symbol (resource) associated with the beam; par. 216, the BS may use the BW-CCH region to transmit a DL control signal to UEs having their hearable beams different from serving beams…the BW-CCH region may be configured such that it is spaced at a predetermined time interval rather than every SF) or the demodulation reference signal (fig. 10, 12, par. 196, 198, 205, 219, 220, some or all of the antenna port resources for the BRS may be used for a demodulation-reference signal (DM-RS) for the BW-CCH region).
However, PARK does not teach reconfigured when transmission failure occurs.
	But, YU in a similar or same field of endeavor teaches reconfigured when transmission failure occurs (page 10, 12, 13, if serving beam pair link is consider not operational, NW attempts connection with UE in UE-indicated beam pair link or switching UE-indicated beam pair link).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system and method as taught by YU in the system of PARK to change the beam when failure occurred.
The motivation would have been to prevent loss of data.


Regarding claim 2, PARK teaches the information configuration apparatus according to claim 1, wherein the physical resources comprise a control resource set where the control channel is located or a physical resource where the demodulation reference signal of the control channel is located (fig. 5, par. 196, 198, 205, 219, BW-CCH region for transmission including DM-RS; par. 232, 234, 235, BSI-SR triggering using the RS, the corresponding RS is configured to be transmitted in one symbol…BS configure UE-specific RS resources and sequences for UEs and transmitting an RS for the specific UE to the specific UE in order to perform the BSI-SR triggering).

Regarding claim 3, PARK teaches the information configuration apparatus according to claim 1, wherein the processor is further configured to execute the instructions to transmit the configuration information to the UE via a control element of a radio resource control layer or a medium access control layer and downlink control information (par. 238-241, A field that each UE should monitor is configured per UE through RRC signaling in advance), wherein the downlink control information is used for selecting at least one group of physical resources from grouping information transmitted by the control element of the radio resource control layer or the medium access control layer to configure the UE (par. 238-241, 243, 244, 245, 246, a BS may configure a group RNTI value for a UE group including a maximum of M UEs and transmit BSI-SR triggering DCI having the corresponding RNTI. In this case, the UE-group-specific BSI-SR triggering DCI may be composed of M bit fields with the same size. Accordingly, the BS may inform each UE of a group to which each UE belongs and group RNTI information and at the same time configures a bit field that each UE should monitor among the M bit fields included in the DCI through a higher layer signal. Thereafter, each UE may detect the UE-group-specific BSI-SR triggering DCI according to the group RNTI and check whether the BS indicates BSI-SR triggering to itself in the bit field that it should monitor in the corresponding DCI).

Regarding claim 4, PARK teaches the information configuration apparatus according to claim 1, wherein the information configuration apparatus further comprises: a first configuring unit configured to group according to a type of the control channel and (fig. 12, 13, 14, par. 320, 321, 324, BW-CCH configuration type A or B, in type A, when a BW-CCH region is configured in an SF (or slot) where an SS is transmitted as shown in FIG. 12, a UE may detect a DL control signal only in the BW-CCH region because there is no xPDCCH region, and type B, a UE may perform detection in the xPDCCH region within the BW-CCH transmission SF first. Thereafter, depending on DCI detection results in the xPDCCH region, the UE may operate in a different way).

Regarding claim 5, PARK teaches the information configuration apparatus according to claim 1, wherein the information configuration apparatus further comprises: 
a first receiving unit configured to receive beam recovery request information from the UE (par. 378, 379, 384, 385, UE transmitting the BSI-SR for beam recovery); and 
a second configuring unit configured to reconfigure a physical resource in which transmission faded way occurs according to the beam recovery request information (par. 379, 384, 385, after receiving a reconfigured serving beam from the BS, the UE may perform UL data transmission; par. 355, 373, the UE may change its serving beam to the best beam that the UE reports when its serving beam fades away as in par. 420; par. 179, 199, 339, change in beam also change in symbol (resource) associated with the beam).
	However, PARK does not teach reconfigured when transmission failure occurs.
(page 10, 12, 13, if serving beam pair link is consider not operational, NW attempts connection with UE in UE-indicated beam pair link or switching UE-indicated beam pair link).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system and method as taught by YU in the system of PARK to change the beam when failure occurred.
The motivation would have been to prevent loss of data.


Regarding claim 6, PARK teaches a monitoring apparatus, comprising: 
a memory that stores a plurality of instructions (fig. 23, UE); and 
a processor that couples to the memory (fig. 23, UE) and is configured to execute the instructions to:
monitor physical resources corresponding to control channel a or a demodulation reference signal of a control channel according to preobtained configuration information comprising grouping information on the physical resources corresponding to the control channel (par. 313, 355, 373, 380, the UE may change its serving beam to the best beam that the UE reports when its serving beam fades away using the SS or BRS in the corresponding BW-CCH as in par. 420, 509; par. 179, 199, 339, change in beam also change in symbol (resource) associated with the beam; par. 216, the BS may use the BW-CCH region to transmit a DL control signal to UEs having their hearable beams different from serving beams…the BW-CCH region may be configured such that it is spaced at a predetermined time interval rather than every SF) or a demodulation reference signal of a control channel (fig. 10, 12, par. 196, 198, 205, 219, 220, some or all of the antenna port resources for the BRS may be used for a demodulation-reference signal (DM-RS) for the BW-CCH region), and
transmit beam recovery request information to network equipment (par. 268, 378, 379, 380, 384, 385, UE transmitting the BSI-SR for BSI reporting and for beam recovery) when it is monitored by the processor that transmission fades away occurs in a group of physical resources corresponding to control channels (par. 313, 355, 373, 380, the UE may change its serving beam to the best beam that the UE reports when its serving beam fades away using the SS or BRS in the corresponding BW-CCH as in par. 420, 509; par. 179, 199, 339, change in beam also change in symbol (resource) associated with the beam; par. 216, the BS may use the BW-CCH region to transmit a DL control signal to UEs having their hearable beams different from serving beams…the BW-CCH region may be configured such that it is spaced at a predetermined time interval rather than every SF) or the demodulation reference signal (fig. 10, 12, par. 196, 198, 205, 219, 220, some or all of the antenna port resources for the BRS may be used for a demodulation-reference signal (DM-RS) for the BW-CCH region).
However, PARK does not teach reconfigured when transmission failure occurs.
	But, YU in a similar or same field of endeavor teaches reconfigured when transmission failure occurs (page 10, 12, 13, if serving beam pair link is consider not operational, NW attempts connection with UE in UE-indicated beam pair link or switching UE-indicated beam pair link).

The motivation would have been to prevent loss of data.

Regarding claim 7, PARK teaches the monitoring apparatus according to claim 6, wherein the physical resources comprise a control resource set where the control channel is located or a physical resource where a demodulation reference signal of the control channel is located (fig. 5, par. 196, 198, 205, 219, BW-CCH region for transmission including the DM-RS; par. 232, 234, 235, BSI-SR triggering using the RS, the corresponding RS is configured to be transmitted in one symbol…BS configure UE-specific RS resources and sequences for UEs and transmitting an RS for the specific UE to the specific UE in order to perform the BSI-SR triggering).

Regarding claim 9, PARK teaches the monitoring apparatus according to claim 8, wherein a resource or a period or a sequence transmitting the beam recovery request information corresponds to the physical resource (par. 378, 379, 384, 385, UE transmitting the BSI-SR for beam recovery in beam sweeping UL control region as in par. 370, 371).

Regarding claim 10, PARK does not teach the monitoring apparatus according to claim 9, wherein the monitoring apparatus further comprises: a third transmitting unit 
But, YU in a similar or same field of endeavor teach wherein the monitoring apparatus further comprises: a third transmitting unit configured to transmit a part beam failure recovery request information to the network equipment when it is monitored that transmission failure occurs in a part of physical resources (page 10, 12, 13, retransmitting the beam recovery request when failure with the corresponding resource for beam recovery request).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system and method as taught by YU in the system of PARK to change the beam when failure occurred.
The motivation would have been to prevent loss of data.


Regarding claim 11, PARK teaches a communications system, comprising: 
a network equipment (fig. 23, base station); and 
a user equipment (fig. 23, user equipment), 
wherein the network equipment comprises 
transmit configuration information to the UE, the configuration information comprising grouping information on physical resources corresponding to a control channel (fig. 10, 12, par. 193, 194, 196, 205, 219, 220, BS configure information on a beam sweeping DL control (BW-CCH) for a UE through the system information) (fig. 10, 12, par. 196, 198, 205, 219, 220, some or all of the antenna port resources for the BRS may be used for a demodulation-reference signal (DM-RS) for the BW-CCH region), and 
receive beam recovery request information transmitted by the UE (par. 268, 378, 379, 380, 384, 385, UE transmitting the BSI-SR for BSI reporting and for beam recovery) when the UE monitored that transmission fade away occurs in a group of physical resources corresponding to the control channel (par. 313, 355, 373, 380, the UE may change its serving beam to the best beam that the UE reports when its serving beam fades away using the SS or BRS in the corresponding BW-CCH as in par. 420, 509; par. 179, 199, 339, change in beam also change in symbol (resource) associated with the beam; par. 216, the BS may use the BW-CCH region to transmit a DL control signal to UEs having their hearable beams different from serving beams…the BW-CCH region may be configured such that it is spaced at a predetermined time interval rather than every SF) or the demodulation reference signal (fig. 10, 12, par. 196, 198, 205, 219, 220, some or all of the antenna port resources for the BRS may be used for a demodulation-reference signal (DM-RS) for the BW-CCH region), wherein
the UE is configured to monitor physical resources corresponding to the control channel or the demodulation reference signal according to preobtained configuration information comprising grouping information on the physical resources corresponding to the control channel (par. 313, 355, 373, 380, the UE may change its serving beam to the best beam that the UE reports when its serving beam fades away using the SS or BRS in the corresponding BW-CCH as in par. 420, 509; par. 179, 199, 339, change in beam also change in symbol (resource) associated with the beam; par. 216, the BS may use the BW-CCH region to transmit a DL control signal to UEs having their hearable beams different from serving beams…the BW-CCH region may be configured such that it is spaced at a predetermined time interval rather than every SF) or a demodulation reference signal of a control channel (fig. 10, 12, par. 196, 198, 205, 219, 220, some or all of the antenna port resources for the BRS may be used for a demodulation-reference signal (DM-RS) for the BW-CCH region), and
transmit beam recovery request information to network equipment (par. 268, 378, 379, 380, 384, 385, UE transmitting the BSI-SR for BSI reporting and for beam recovery) when the UE monitored that transmission fades away occurs in a group of physical resources corresponding to control channels (par. 313, 355, 373, 380, the UE may change its serving beam to the best beam that the UE reports when its serving beam fades away using the SS or BRS in the corresponding BW-CCH as in par. 420, 509; par. 179, 199, 339, change in beam also change in symbol (resource) associated with the beam; par. 216, the BS may use the BW-CCH region to transmit a DL control signal to UEs having their hearable beams different from serving beams…the BW-CCH region may be configured such that it is spaced at a predetermined time interval rather than every SF) or the demodulation reference signal (fig. 10, 12, par. 196, 198, 205, 219, 220, some or all of the antenna port resources for the BRS may be used for a demodulation-reference signal (DM-RS) for the BW-CCH region).
However, PARK does not teach reconfigured when transmission failure occurs.
(page 10, 12, 13, if serving beam pair link is consider not operational, NW attempts connection with UE in UE-indicated beam pair link or switching UE-indicated beam pair link).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system and method as taught by YU in the system of PARK to change the beam when failure occurred.
The motivation would have been to prevent loss of data.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        12/02/2021